
	
		II
		111th CONGRESS
		1st Session
		S. 1885
		IN THE SENATE OF THE UNITED STATES
		
			October 26, 2009
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain air pressure
		  distillation columns.
	
	
		1.Certain air pressure
			 distillation columns
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Pressure distillation columns, designed to liquefy air and its
						component gases, the foregoing containing brazed aluminum plate-fin heat
						exchangers (provided for in subheading 8419.60.10)FreeNo
						changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
